IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00272-CV

TAURUS BROWN,
                                                            Appellant
v.

GENNIE JONES,
                                                            Appellee



                              From the County Court
                              Walker County, Texas
                             Trial Court No. 108S1268


                          MEMORANDUM OPINION


      Appellant Taurus Brown brings this restricted direct appeal from the Walker

County justice court’s dismissal of his civil suit. We notified Brown that this cause was

subject to dismissal for want of jurisdiction, and we requested but did not receive a

timely response from Brown showing grounds for continuing the appeal.

      We plainly lack jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.001

(Vernon 2008) (providing for appeal from justice court to county or district court); Texas
Elevator Co. v. Concord Elevator Co., 982 S.W.2d 578 (Tex. App.—Dallas 1998, no pet.).

This appeal is dismissed. TEX. R. APP. P. 42.3(a).



                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed October 29, 2008
[CV06]




Brown v. Jones                                                                  Page 2